        Case 4:18-cv-06782-YGR Document 1 Filed 11/08/18 Page 1 of 3



 1   MAYER BROWN LLP
     Archis A. Parasharami (SBN 321661)
 2   aparasharami@mayerbrown.com
     Daniel E. Jones (pro hac vice to be filed)
 3   djones@mayerbrown.com
     1999 K Street, N.W.
 4   Washington, D.C. 20006
     Telephone: (202) 263-3000
 5
     Attorneys for Defendant Lyft, Inc.
 6
                                     UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                                     Case No. 3:18-cv-6782
     ANTONIO TECSON, individual on behalf of
 9   all others similarly situated,                  DEFENDANT LYFT, INC.’S NOTICE
10                                                   OF REMOVAL
                        Plaintiff,
11                                                   Complaint filed in California Superior
     vs.                                             Court: September 26, 2018
12   LYFT, INC., a Delaware corporation; and         Complaint served on Lyft, Inc.: October 10,
     DOES 1 through 10, inclusive,
13                                                   2018
                            Defendants.
14                                                   Notice of Removal filed: November 8, 2018

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                         LYFT’S NOTICE OF REMOVAL;
                                                                                CASE NO. 3:18-cv-6782
       Case 4:18-cv-06782-YGR Document 1 Filed 11/08/18 Page 2 of 3



 1            TO THE CLERK OF THE ABOVE-ENTITLED COURT:

 2            PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

 3   Defendant Lyft, Inc. (“Lyft”), hereby removes to this Court the state-court action described

 4   below.

 5                                 STATEMENT OF JURISDICTION

 6            This is a civil action for which this Court has original jurisdiction under 28 U.S.C.

 7   § 1331, and for which removal to this Court is appropriate pursuant to 28 U.S.C. §§ 1441 and

 8   1446, as discussed in more detail below.

 9                 BASIS FOR REMOVAL: FEDERAL QUESTION JURISDICTION

10            1.     On September 26, 2018, Plaintiff Antonio Tecson filed a putative class action in

11   the Superior Court of the State of California, County of San Francisco, under Case Number

12   CGC-18-570125.

13            2.     On October 10, 2018, Lyft was served with the Summons and Complaint.

14   Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings, and orders

15   served upon Lyft are attached to this Notice of Removal as Exhibit 1.

16            3.     This Notice has been timely filed pursuant to 28 U.S.C. § 1446(b).

17            4.     The Superior Court of the State of California, County of San Francisco is located

18   within the Northern District of California. 28 U.S.C. § 84(a). This Notice of Removal is

19   therefore properly filed in this Court pursuant to 28 U.S.C. § 1441(a).

20            5.     In his complaint, Tecson alleges one cause of action for a violation of the federal

21   Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. Compl. ¶¶ 22-27.

22            6.     The Court has jurisdiction over this action under 28 U.S.C. § 1331 because a

23   claim under the TCPA “arises under federal law, and district courts possess federal-question

24   jurisdiction under § 1331.” Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 378-79 (2012).

25            7.     The Supreme Court’s decision in Mims makes clear that “Congress did not

26   deprive federal courts of federal-question jurisdiction over private TCPA suits.” Id. at 376. In

27   other words, the “familiar default rule” that “[f]ederal courts have § 1331 jurisdiction over

28   claims that arise under federal law” applies to TCPA claims. Id. at 387.

                                                      1
                                                                                LYFT’S NOTICE OF REMOVAL;
                                                                                       CASE NO. 3:18-cv-6782
       Case 4:18-cv-06782-YGR Document 1 Filed 11/08/18 Page 3 of 3



 1                    NOTICE TO ADVERSE PARTIES AND STATE COURT

 2          8.      In accordance with 28 U.S.C. § 1446(d), Lyft is filing in the Superior Court of the

 3   State of California, County of San Francisco, and serving Plaintiff with a copy of a Notice to the

 4   Superior Court and to Plaintiff of Filing of Notice of Removal in the form of Exhibit 2, which is

 5   incorporated by reference.

 6                                            CONCLUSION

 7          Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Lyft hereby removes this action from the

 8   Superior Court of the State of California, County of San Francisco, to the United States District

 9   Court for the Northern District of California.

10

11

12   Dated: November 8, 2018                          Respectfully submitted,

13                                                    MAYER BROWN LLP

14                                                     /s/ Archis A. Parasharami
                                                      Archis A. Parasharami (SBN 321661)
15                                                    aparasharami@mayerbrown.com
                                                      Daniel E. Jones (pro hac vice to be filed)
16                                                    djones@mayerbrown.com
                                                      1999 K Street N.W.
17                                                    Washington, D.C. 20006
                                                      Telephone: (202) 263-3000
18
                                                      Attorneys for Defendant Lyft, Inc.
19

20

21

22

23

24

25

26

27

28
                                                         2
                                                                                   LYFT’S NOTICE OF REMOVAL;
                                                                                           CASE NO. 3:18-cv-6782
